Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Between 5/14/2021 to 5/21/2021, several telephone calls was made to attorney Robert Lichter (Phone: 617 395 7088) to request an authorization for the correction of informalities below. As of 5/28/2021, no formal response has been received. 
The following informalities are related to proper punctuation at the end of claims 5, 12, and 17, and are required for passage of this application to issuance.  In this view, the application has been formally amended as follows to fix the informalities:

Amend claims 5, 12, and 17 as follows.
Claim 5
The intubating device of claim 1, further comprising any or all of a light source channel, an imaging channel, and a gas channel enclosed by the sheath[[,]].
Claim 12
The intubating device of claim 11, wherein the at least one flexible wire comprises two wires.

Claim 17
The intubating device of claim 14, further comprising any or all of a light source channel, an imaging channel, and a gas channel enclosed by the sheath[[,]].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795